IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHERWOOD LARAN BOSTIC,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4913

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 7, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Appellant, pro se

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.